7/14/2021                          Case 1:21-cv-22510-JEM Document 1-2 Entered on
                                                                             OCS   FLSD Docket 07/14/2021 Page 1 of 56
                                                                                 Search




                                  MIAMI-DADE COUNTY CLERK OF THE COURTS
                                  HARVEY RUVIN

                                                                                 Contact Us    My Account
                                                                                                              

        CIVIL, FAMILY AND PROBATE COURTS ONLINE SYSTEM

             BACK

              Not all search results will be displayed on-line. For example, the following case types (Sealed, Juvenile, Adoption and Mental Health Cases) may or
              may not be in existence and may or may not be viewable by the public pursuant to Florida Supreme Court Mandate and the corresponding Access
              Security Matrix.


             PATRICIA DEROSA VS HEALTHCARE REVENUE RECOVERY GROUP LLC


                            Local Case Number:        2021-018002-CC-05                                      Filing Date:    06/11/2021

                            State Case Number:        132021CC018002000005                               Judicial Section:   CC08

                        Consolidated Case No.:        N/A                                                     Case Type:     Other Negligence ($8,001 - $15,000)

                                     Case Status:     OPEN




              Parties                                                                                                                                 Total Of Parties: 2   

              Hearing Details                                                                                                                       Total Of Hearings: 0    

              Dockets                                                                                                                               Total Of Dockets: 10    

                                                                        Docket            Event
                       Number        Date             Book/Page         Entry             Type      Comments

                       9             07/08/2021                         Service           Event     Parties: Healthcare Revenue Recovery Group LLC
                                                                       Returned

                                     06/22/2021                         20 Day            Service
                                                                        Summons
                                                                        Issued

                       8             06/22/2021                         ESummons          Event     RE: INDEX # 6.
                                                                       20 Day                      Parties: Healthcare Revenue Recovery Group LLC
                                                                        Issued

                       7             06/19/2021                         Receipt:          Event     RECEIPT#:2710143 AMT PAID:$10.00 NAME:PATTI, THOMAS J, ESQ 110 SE
                                                                                                    6TH ST STE 1700 FORT LAUDERDALE FL 33301-5047 COMMENT:
                                                                                                    ALLOCATION CODE QUANTITY UNIT AMOUNT 2139-SUMMONS ISSUE
                                                                                                    FEE 1 $10.00 $10.00 TENDER TYPE:E-FILING ACH TENDER AMT:$10.00
                                                                                                    RECEIPT DATE:06/19/2021 REGISTER#:271 CASHIER:EFILINGUSER

                       6             06/14/2021                         (M) 20 Day        Event
                                                                       (C)
                                                                        Summons
                                                                        (Sub)
                                                                        Received

                       5             06/12/2021                         Receipt:          Event     RECEIPT#:2620092 AMT PAID:$300.00 NAME:PATTI, THOMAS J, ESQ 110
                                                                                                    SE 6TH ST STE 1700 FORT LAUDERDALE FL 33301-5047 COMMENT:
                                                                                                    ALLOCATION CODE QUANTITY UNIT AMOUNT 2100-COUNTY FILING FEE
                                                                                                    1 $300.00 $300.00 TENDER TYPE:E-FILING ACH TENDER AMT:$300.00
                                                                                                    RECEIPT DATE:06/12/2021 REGISTER#:262 CASHIER:EFILINGUSER

                       4             06/11/2021                         Request for       Event
                                                                       Production

                       3             06/11/2021                         Notice of         Event
               
https://www2.miami-dadeclerk.com/ocs/search.aspx?AspxAutoDetectCookieSupport=1                                                                                                   1/2
7/14/2021                          Case 1:21-cv-22510-JEM Document 1-2 Entered on
                                                                             OCS   FLSD Docket 07/14/2021 Page 2 of 56
                                                                                 Search
                       3             06/11/2021                         Notice of          Event
                                                                       Interrogatory
                                                                        Docket             Event
                       Number        Date             Book/Page         Entry              Type        Comments




                       2             06/11/2021                         Complaint          Event
              

                       1             06/11/2021                         Civil Cover        Event
                                                                       Sheet -
                                                                        Claim
                                                                        Amount




             BACK
        Please be advised:

        The Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or representations whatsoever regarding the
        completeness, accuracy, or timeliness of such information and data. Information on this website has been posted with the intent that it be readily available for personal
        and public non-commercial (educational) use and to provide the public with direct online access to information in the Miami-Dade Clerk’s Office information systems.
        Other than making limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website, including the
        contents thereof, in any form or by any means, or store it in any information storage and retrieval system, without prior written permission from the Miami-Dade Clerk’s
        Office.

        If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you may use for personal use, as defined
        above, visit our Web API Services. You can review the complete Miami-Dade County Disclaimer



                                                                                               General
                                                                                            Online Case Home

                                                                                      Civil / Family Courts Information

                                                                                                     Login



                                                                                       Help and Support
                                                                                               Clerk's Home

                                                                                             Privacy Statement

                                                                                                ADA Notice

                                                                                                   Disclaimer


                                                                                                   Contact Us

                                                                                                   About Us




                                                                                      HARVEY RUVIN
                                                                                         Miami-Dade County
                                                                                          Clerk of the Courts

                                                                                         73 W. Flagler Street
                                                                                         Miami, Florida 33130

                                                                                             305-275-1155


                                                                           ©2021 Clerk of the Courts. All rights reserved.




https://www2.miami-dadeclerk.com/ocs/search.aspx?AspxAutoDetectCookieSupport=1                                                                                                      2/2
Filing Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 3 of 56
       # 128723701   E-Filed 06/14/2021 04:55:21 PM


                     IN THE COUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                             IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                Case No. : 2021-018002-CC-05
        ROSA, PATRICIA,

                   Plaintiff,
                                                                               CIVIL ACTION SUMMONS
        v.

        HEALTHCARE REVENUE RECOVERY
        GROUP, LLC,

              Defendant.
        _______________________________________/

                                                          SUMMONS

        THE STATE OF FLORIDA:

        To Each Sheriff of the State:

                 YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in
        this action on Defendant:

                                          Healthcare Revenue Recovery Group, LLC
                                               c/o Corporation Service Company
                                                       1201 Hays Street
                                                     Tallahassee FL 32301

                   Each defendant is required to serve written defenses to the complaint or petition on Plaintiff’s
             attorney, Jibrael. S. Hindi, Esq., The Law Offices of Jibrael S. Hindi, PLLC, 110 SE 6th Street, Suite
             1744, Fort Lauderdale, Florida 33301, within 20 days after service of this summons on that defendant,
             exclusive of the day of service, and to file the original of the defenses with the clerk of this court either
             before service on Plaintiff’s attorney or immediately thereafter. If a defendant fails to do so, a default
             will be entered against that defendant for the relief demanded in the complaint or petition.

             DATED on: ____________________________

                                                                      Harvey Ruvin, Clerk of the Court



                                                                      By: __________________________________
                                                                             As Deputy Clerk



                                                                                                           PAGE | 1 of 2
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 4 of 56




                                             IMPORTANT

          A lawsuit has been filed against you. You have 20 calendar days after this summons is
   served on you to file a written response to the attached complaint with the clerk of this court. A
   phone call will not protect you. Your written response, including the case number given above and
   the names of the parties, must be filed if you want the court to hear your side of the case. If you
   do not file your response on time, you may lose the case, and your wages, money, and property
   may thereafter be taken without further warning from the court. There are other legal requirements.
   You may want to call an attorney right away.

           If you do not know an attorney, you may call an attorney referral service or a legal aid
   office (listed in the phone book). If you choose to file a written response yourself, at the same time
   you file your written response to the court you must also mail or take a copy of your written
   response to the “Plaintiff/Plaintiff’s Attorney” named below.

                                            IMPORTANTE

           Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
   notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
   llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
   presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
   interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
   despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
   Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
   Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
   la guia telefonica.

          Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
   respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
   persona denominada abajo como “Plaintiff/Plaintiff’s Attorney” (Demandante o Abogado del
   Demandante).
          Dated: June 14, 2021
                                                              Respectfully Submitted,

                                                               /s/ Thomas J. Patti                      .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail: jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail: tom@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:     954-907-1136

                                                              COUNSEL FOR PLAINTIFF


                                                                                           PAGE | 2 of 2
Filing Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 5 of 56
       # 128588391   E-Filed 06/11/2021 01:15:27 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Patricia DeRosa
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Healthcare Revenue Recovery Group LLC
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☒ $8,001 - $30,000
        ☐ $30,001- $50,000
        ☐ $50,001- $75,000
        ☐ $75,001 - $100,000
        ☐ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 6 of 56




   CIRCUIT CIVIL

   ☐ Condominium
   ☐ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☐ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☐ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☐ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


   COUNTY CIVIL

   ☐ Small Claims up to $8,000
   ☒ Civil
   ☐ Real property/Mortgage foreclosure
                                                     -2-
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 7 of 56



   ☐ Replevins
   ☐ Evictions
         ☐ Residential Evictions
         ☐ Non-residential Evictions
   ☐ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ☐ No ☒

           IV.   REMEDIES SOUGHT (check all that apply):
           ☒ Monetary;
           ☒ Nonmonetary declaratory or injunctive relief;
           ☐ Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             2

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ☐ yes
                   ☒ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ no
                   ☐ yes If “yes,” list all related cases by name, case number, and court.


           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ☒ yes
                 ☐ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Thomas John Patti III                    Fla. Bar # 118377
                  Attorney or party                                      (Bar # if attorney)

  Thomas John Patti III                            06/11/2021
   (type or print name)                            Date




                                                   -3-
    Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 8 of 56
Filing # 128588391 E-Filed 06/11/2021 01:15:27 PM


                 IN THE COUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                         IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        PATRICIA DEROSA AKA PATRISIA DURAN,

               Plaintiff,
                                                                                     Case No.
        V.
                                                                                     JURY TRIAL DEMANDED
        HEALTHCARE               REVENUE              RECOVERY
        GROUP, LLC,
                                                                                     INJUNCTIVE RELIEF SOUGHT
               Defendant.
                                                                      /

                                                            /~llAiiUT A TATT'



               Plaintiff Patricia DeRosa aka Patrisia Duran ("Plaintiff') sues Defendant Healthcare

        Revenue Recovery Group, LLC ("Defendant") for violations the Florida Consumer Collection

        Practices Act ("FCCPA") and the Fair Debt Collection Practices Act ("FDCPA")

                                                JURISDICTION AND VENUE

               1.         This Court has subject matter jurisdiction over. Plaintiff and Defendant

        (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court

        and, thus, venue and jurisdiction are proper.

               2.         This Court has personal jurisdiction over Defendant because Defendant is

        operating, present, and/or doing business within this jurisdiction and because the complained of

        conduct of Defendant occurred within Miami-Dade County, Florida.

               3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

        exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court's jurisdiction.

               4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

        et seq., the cause of action alleged below arose in Miami-Dade County Florida.



                                                                                                                          PAGE I 1 Of 7
                                            LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                    110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540 .
                                                              ~r.. •,c:Jih.t,lf`.~1.f.iW.C!)!ti
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 9 of 56




t                                                            PARTIES

           5.          Plaintiff is a natural person, and a citizen of the State of Florida, residing in Miami-

    Dade County, Florida.

           6.          Defendant is a Florida Limited Liability Company, with its principal place of

    business located in Sunrise FL 33323.

                                              DEMAND FOR JURY TRIAL

            7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                                FACTiTAL ALLEGATIONS

           8.          On a date better known by Defendant, Defendant began attempting to collect a debt

    (the "Consumer Debt") from Plaintiff.

           9.          The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

    from a transaction between the creditor of the Consumer Debt, Inphynet South Broward, and

    Plaintiff involving the provision of inedical services to Plaintiff personally. (the "Subject

    Service")

            10.        The Subject Service was primarily for personal, family, or household purposes.

            11.        Defendalit is a business entity engaged in tlle business of soliciting consum.er debts

    for collection.

            12.        Defendant is a business entity enaaged in the business of collectin~7 consumer debts.

            13.        Defendant regularly coilects or attempts to collect, directly or indirectly, debts

    owed or due or asserted to be owed or due another.

            14.        Dzfendant is registered with tile Floriila Oftice of Financial Regulation as a

    "Consumer Collection Agency."

            15.        Defendant's "Constimer Collection Agencv" iicense number is CCA090084=1.

                                                                                                                     PAGE 12 of 7
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                             zr.:..Jihrac.l] ritir.cnm
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 10 of 56




            16.      Defendant maintains all the records specitied in Rule 69V-180.080, Florida

     Administrative Code.

            17.      The records specified by Rule 69V-180:080, Florida Administrative Code, of'which

     Defendant does maintain, are current to within one week of the cul-rent date.

            18.      Defendant is a"debt collector" within the meaning of 15 U.S.C. § 1.692a(6).

            19.      Defendant is a"person" within the meaning of Fla. Stat. § 559.72.

            20.      On a date better known by Defendant, Defendant transmittect Plaintiff s personal

     information to a third-party (the "Third-Party').

            21.      'rhe personal information Deiendant transmitted to the Third-Party included, but

     was not limited to: [1.] Plaintiff s name; [2] Plaintiff s address; [3] the existence of the Consiumer

     Debt; [4] the amount of the consumer debt; [5] the creditor of the Consuiner Debt; [6] that Plaintiff

     was the al leged debtor of the Consumer Debt; [7] information regarcling the Subject Service; and

     [8] that Plaintiff did not pay the Consumer Debt andlor defaulted on the Consumer Debt .

     (collectively, the ``Transmitted Infonnation").

            22.      'I'he T'hircl-Party. of w•hom Defendant transmitted Plaintiff s personal information

     to, complied Plaintiff s personal information and prepared a ietter that was to be sent to PlaintifP

     in an attempt to collect the Consumer Debt.

            23.      The Transmitted Information affected Plaintiff s reputation. For example, the

     transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

     PlaintifP s reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiff's reputation

     regarding trustworthiness.

            24.      Defenctant's transmission of Plaintiff s personal information to the Third-Party was

     a communication in connection with tlle collect of the Consumer Debt.

                                                                                                                   PAGE13of7
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         l4 ww.etihr;L, l_I:arv.c ;itt
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 11 of 56




            25.      In addition to transmitting Plaintiff s personal information to the Third-Party,

    Defendant also transmitted Plaintiff s personal information to othej• third-party entities in

    connection with the collection of the Consumer Debt. Defendant transmitted such information to

    these other third-party entities by, inclarding but not limiteti to: [1.] utilizing "skip trace" services;

    [2] utilizing bankruptcy, SCRA, probate, a id other "scrubbing'' services; and [3] utilizing

     independent third-party contractors to attempt to collect the Consumer debt from Plaintif'f.

            26.      On a date better known by Defendant, Defendaiit sent the letter prepared and/or

    complied by the Third-Party to Plaintiff, of which was internally dated June 24, 2020, (the

    "Collection Letter") in an attempt to collect the Consumer Debt.

            27.      Attached as Exhibit "A" is a copy of Collection Letter.

            28.      Defendant' s transmission of Plaintiff s personal . information to the Third-Party is

    an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

    Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (l lth Cir. Apr. 21, 2021) (a complete copy

    of the Hunstein opinion is attached as Exhibit "B").

            29.      The Collection Letter contains a bar code and/or Quick Response ("QR") code, of

    which are indicative of Defendant' s use of the Third-Party to prepare, print, package, compile,

    and/or otherwise send the Collection Letter.

            30.      For Defendant-DC to maintain a valid consumer collection agency license with the

    Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

    from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC' s) debt

    collector methods to be in compliance with both the FDCPA and FCCPA.

            31.      Defendant knew that the Transmitted Information constituted an unlawful

    transmission of Plaintiff s personal information in violation of § 1692c(b) of the FDCPA.

                                                                                                                   PAGE 14 of 7
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                          ~4. ~y.;•,r .lihs•ar; iL,~ra•.r.n n~
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 12 of 56




            32.      The Third-Party did not have any legitimate need for the Transmitted Information,

     as the Transmitted Information constituted an unlawful transmission of Plaintiff s personal

     information in violation of § 1692c(b) of the FDCPA.



                                                 COUNT 1
                                       VIOLATION OF 15 U.S.C. 4 1692c(b)

            33.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint

            34.      Pursuant to § 1692c(b) of the FDCPA, "a debt collector may not communicate, in

     connection with the collection of any debt, with any person other than the consumer, his attorney,

     a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

     creditor, or the attorney of the debt collector." 15 U.S.C. 1692c(b) (emphasis added).

            35.      As set forth above, Defendant's transmission of Plaintiff's personal information to

     the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

     LEXIS 11648 ("[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

     under Article III and (2) that the debt collector's transmittal of the consumer's personal information

     to i-ts dunning vendor constituted a communication `in connection with the collection of any debt'

     within the meaning of § 1692c(b).") Accordingly, Defendalit violated § 1692c(b) of the FDCPA

     when it transmitted Plaintiff s personal information to the Third-Party.

            36.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

     against Defendant, awarding Plaintiff the following relief:

                     (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                     (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                     (c)       Any other relief that this Court deems appropriate under the circumstances.



                                                                                                                   PAGE 15 of 7
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         uvtvw..lihrac.l.l. tw.ca zt:
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 13 of 56




                                                             COUNT 2
                                     VIOLATION OF FLA. STAT. 4 559.72(5)

            37.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

            38.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

     shall: "[d]isclose to a person other than the debtor or her or his family information affecting the

     debtor' s reputation, whether or not for credit worthiness, with knowledge or reason to know that

     the other person does not have a legitimate business need for the information or that the

     information isfalse." Fla Stat. § 559.72(5) (emphasis added).

            39.      As set forth above, Defendant unlawfully transmitted Plaintiff s personal

     information, by and through the Transmitted Information, to the Third-Party, whereby said

     transmitted information affective Plaintiff s reputation because the Third-Party did not have any

     legitimate need for unlawfully transmitted personal information of Plaintiff.

            40.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

     against Defendant, awarding Plaintiff the following relief:

                     (a)        Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                     (b)       An injunction prohibiting Defendant from engaging in further collection
                               activities directed at Plaintiff that are in violation of the FCCPA;

                     (c)       Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                     (d)       Any other relief that this Court deems appropriate under the circumstances.

                           [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                   PAGE16of7
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         ~tiww.aihrael.law_cuAic.
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 14 of 56




          DATED: June 10, 2021
                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail: jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:     tom@jibraellaw.com
                                                              THE LAW OFFICES OF JIBRAEL S. HINDI
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:      954-907-1136
                                                              Fax:        855-529-9540




                                                                                                                  PAGE 7 of 7
                                    LAw OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 15 of 56




                         EXHIBIT "A"
      Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 16 of 56

    MAIL RETURN ONLY
    PO BOX 8486 • CORAL SPRINGS FL 33075-8486                                                     800-984-9115
                                                                                                  en Espanol 800-398-3975
       I     June 24, 2020                                                                                              Office Hours:
                                                                                                               Monday through Friday
                                                                                                           8:OOAM to 11:OOPM EST/EDT
~            HRRGA003815 B6IIII~~I~I~I~~~~I~~I~~~~~I~~~~I~~~I~fI~~~~II~I~~I~
~
~            PATRICIA DURAN DE ROSA
~            5860 NW 186TH ST APT 104
a
~            HIALEAH FL 33015-8021
a=
~
 „
  0


                                                                                                        Re: 47102254 Final Notice
                                                                                                               hrrgcollections.com
           Dear Patricia Duran De Rosa:                                                                     PIN# 1 .47102254.504

           Some time ago, the health care provider(s) listed below, hired Healthcare Revenue Recovery Group, LLC (HRRG) to
           collect the balance shown below. Despite our collection efforts, all or at least part of your balance remains
           outstanding. As such, we are writing to advise you that we are evaluating this account for closure to our client who
           will evaluate the account for placement with another collection agency; or for transfer to ARS Account Resolution
           Services (ARS), a division of HRRG.

           HRRG has not reported this account to any credit bureaus. However, you should be aware that if the account is
           transferred to ARS, ARS may choose to report this account as a delinquent debt to the major credit bureaus.
           (NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION).

           We want to work with you to resolve this matter. Please call us toll free at 800-984-9115 to discuss payment on
           this account.

           Best regards from,

           Healthcare Revenue Recovery Group, LLC




                      (NOTICE: SEE REVERSE SIDE FOR APPLICABLE DISCLOSURES AND PAYMENT INFORMATION.)

                                          ~-<                                                   ~1<

           Reference #: 47102254                       Total Balance: $1816.00                 Amount Enclosed $
      Creditor                                    Account #                    Regarding                    Amt Owed     ServDate
      INPHYNET S BROWARD                          0243860856-16350072          DURAN DE ROSA,PATRIC           1816.00    07/18/19




                                                                      PO BOX 5406
                                                                      CINCINNATI OH 45273-7942




      1 047102254 000181600 0243860856 0 0
                                                                                                                                     H7
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 17 of 56




                         EXHIBIT "B"
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 18 of 56

              USCA11 Case: 19-14434      Date Filed: 04/21/2021   Page: 1 of 23



                                                                             [PUBLISH]

                    IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT


                                       No. 19-14434


                        D.C. Docket No. 8:19-cv-00983-TPB-TGW



     RICHARD HUNSTEIN,

                                                                    Plaintiff - Appellant,

                                          versus

     PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

                                                                  Defendant - Appellee.



                        Appeal from the United States District Court
                            for the Middle District of Florida


                                      (Apri121, 2021)

     Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

     NEWSOM, Circuit Judge:

           This appeal presents an interesting question of first impression under the

     Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 19 of 56

               USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 2 of 23



     federal statutes these days, requires us first to consider whether our plaintiff has

     Article III standing.

           The short story: A debt collector electronically transmitted data concerning

     a consumer's debt—including his name, his outstanding balance, the fact that his

     debt resulted from his son's medical treatment, and his son's nameto a third-

     parry vendor. The third-party vendor then used the data to create, print, and mail a

     "dunning" letter to the consumer. The consumer filed suit alleging that, in sending

     his personal information to the vendor, the debt collector had violated 15 U.S.C. §

     1692c(b), which, with certain exceptions, prohibits debt collectors from

     communicating consumers' personal information to third parties "in connection

     with the collection of any debt." The district court rejected the consumer's reading

     of § 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold

     matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact

     under Article III, and, on the merits, whether the debt collector's communication

     with its dunning vendor was "in connection with the collection of any debt."

           We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in

     fact under Article III and (2) that the debt collector's transmittal of the consumer's

     personal information to its dunning vendor constituted a communication "in

     connection with the collection of any debt" within the meaning of § 1692c(b).




                                                2
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 20 of 56

              USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 3 of 23



    Accordingly, we reverse the judgment of the district court and remand for further

    proceedings.

                                              I

           Congress enacted the FDCPA "to eliminate abusive debt collection practices

     by debt collectors" and "to protect consumers against debt collection abuses." 15

    U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled "Communication

    with third parties," provides that—

           Except as provided in section 1692b of this title, without the prior
           consent of the consumer given directly to the debt collector, or the
           express permission of a court of competent jurisdiction, or as
           reasonably necessary to effectuate a postjudgment judicial remedy, a
           debt collector may not communicate, in connection with the collection
           of any debt, with any person other than the consumer, his atttorney, a
           consumer reporting agency if otherwise permitted by law, the creditor,
           the attorney of the creditor, or the attorney of the debt collector.

     15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—

    governs the manner in which a debt collector may communicate "with any person

    other than the consumer for the purpose of acquiring location information." 15

    U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from

    communicating with anyone other than the consumer "in connection with the

    collection of any debt," subject to several carefully crafted exceptions—some

    enumerated in § 1692c(b), and others in § 1692b.

           Richard Hunstein incurred a debt to Johns Hopkins All Children's Hospital

    arising out of his son's medical treatment. The hospital assigned the debt to
                                              3
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 21 of 56

               USCA11 Case: 19-14434           Date Filed: 04/21/2021        Page: 4 of 23



    Preferred Collections & Management Services, Inc. for collection. Preferred in

    turn hired Compumail, a California-based commercial mail vendor, to handle the

    collection. Preferred electronically transmitted to Compumail certain information

    about Hunstein, including, among other things: (1) his status as a debtor, (2) the .

    exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt

    concerned his son's medical treatment, and (5) his son's name. Compumail used

    that information to generate and send a dunning letter to Hunstein.

           Hunstein filed a complaint, alleging violations of both the FDCPA, see 15

    U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

    see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein's

    action for failure to state a claim, concluding that he hadn't sufficiently alleged that

    Preferred's transmittal to Compumail violated § 1692c(b) because. it didn't qualify

    as a communication "in connection with the collection of a[ny] debt."1




     1The district court held for the same reason that Hunstein had not stated a claim for a violation
    of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein's
    state law claim. Hunstein's appeal addresses only the portion of his complaint relating to
    § 1692c(b).

                                                     4
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 22 of 56

                USCA11 Case: 19-14434           Date Filed: 04/21/2021       Page: 5 of 23



            Hunstein appealed, and we requested supplemental briefing on the question

     whether he had Article III standing to sue, which we now consider along with the

     merits.2

                                                     II

            First things first. Because standing implicates our subject matter

     jurisdiction, we must address it at the outset, before turning to the merits. Steel 'Co.

     v. Citizens for a Better Env't, 523 U.S. 83, 101-02 (1998). Article III of the

     Constitution grants federal courts "judicial Power" to resolve "Cases" and

     "Controversies." U.S. Const. art. III, §§ 1-2. This case-or-controversy

     requirement, which has been construed to embody the doctrine of standing,

     "confines the federal courts to a properly judicial role." Spokeo, Inc. v. Robins,

     136 S. Ct. 1540, 1547 (2016). The "irreducible constitutional minimum" of Article

     III standing entails three elements: injury in fact, causation, and redressability.

     Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-561 (1992).

            Hunstein's appeal involves the first element, injury in fact, which consists of

     "an invasion of a legally protected interest" that is both "concrete and


     2 Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
     novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083 (l lth Cir. 2019). "We
     review the decision to dismiss Plaintiff s complaint pursuant to Rule 12(b)(6) de novo, applying
     the same standard as the district court." Holzman v. Malcolm S. Gerald & Assocs., Inc., 920 '
     F.3d 1264, 1268 (I lth Cir. 2019). Accepting the complaint's allegations as true and construing
     the facts in the light most favorable to Hunstein, "the relevant inquiry is whether Plaintiff has
     stated a`plausible claim for relief under the FDCPA." Id. (quoting Ashcroft v. Iqbal, 556 U.S.
     662, 679 (2009)).

                                                     5
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 23 of 56

               USCA11 Case: 19-14434        Date Filed: 04/21/2021     Page: 6 of 23



     particularized" and "actual or imminent, not conjectural or hypothetical." Id. at

     560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc., 964

     F.3d 990 (1 lth Cir. 2020), a case involving the FDCPA, we reiterated that "[e]ach

     subsidiary element of injury—a legally protected interest, concreteness,

     particularization, and imminence—must be satisfied." Id. at 996-97. The standing

     question.here implicates the concreteness sub-element.

           A plaintiff can meet the concreteness requirement in any of three ways.

     First, he can allege a tangible harm—a category that is "the most obvious and

     easiest to understand" and that includes, among other things, physical injury,

     financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,

     979 F.3d 917, 926 (l lth Cir. 2020) (en banc); see also Huff v. TeleCheck Servs.,

     Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a"risk of

     real harm." Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury

     or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

     an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We

     consider each possibility in turn.

                                                 A

           Hunstein doesn't allege a tangible harm. The complaint contains no

     allegations of physical injury, financial loss, or emotional distress. Instead, the

     complaint (1) conclusorily asserts that "[i]f a debt collector `conveys information


                                                 6
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 24 of 56

               USCA11 Case: 19-14434        Date Filed: 04/21/2021     Page: 7 of 23



     regarding the debt to a third parry—informs the third parry that the debt exists or

     provides information about the details of the debt—then the debtor may well be

     harmed by the spread of this information,"' and (2) vaguely references the "known,

     negative effect that disclosing sensitive medical information to an unauthorized

     third-party has on consumers[.]" In his supplemental brief, Hunstein asks us to

     construe these assertions as allegations of emotional harm, arguing that he was

     "humiliated, embarrassed, and suffered severe anxiety[.]" But we have "repeatedly

     held that an issue not raised in the district court and raised for the first time in an

     appeal will not be considered by this court." Access Now, Inc. v. Sw. Airlines Co.,

     385 F.3d 1324, 1331 (l lth Cir. 2004) (quotation marks omitted). Hunstein thus

     cannot establish standing on the basis of a tangible harm.

                                                 1:

           Nor can Hunstein demonstrate standing by the second route—showing a

     "risk of real harm." "[W]hile very nearly any level of direct injury is sufficient to

     show a concrete harm, the risk-of-harm analysis entails a more demanding

     standard—courts are charged with considering the magnitude of the risk."

     Muransky, 979 F.3d at 927. "Factual allegations that establish a risk that is

     substantial, significant, or poses a realistic danger will clear this bar[.]" Id. at 933.

     Put slightly differently, to constitute injury in fact, the "threatened injury must be

     certainly impending." Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409 (2013).


                                                 7
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 25 of 56

               USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 8 of 23



     Again, Hunstein alleges only that a debtor "may well be harmed by the spread" of

     the sort of information at issue here. That vague allegation falls short of a risk that

     is "substantial, significant, or poses a realistic danger," Muransky, 979 F.3d at 933,

     or is "certainly impending," Clapper, 568 U.S. at 409.

                                               C

           We thus consider whether Hunstein can show standing in the third manner—

     through a statutory violation. "[T]he violation of a procedural right granted by

    statute can be sufficient in some circumstances to constitute injury in fact," such

     that "a plaintiff ... need not allege any additional harm beyond the one Congress

     has identified." Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining

    whether a statutory violation confers Article III standing, we should consider

    "history and the judgment of Congress." Id.

                                                I

           Starting with history, we can discern a concrete injury where "intangible

    harm has a close relationship to a harm that has traditionally been regarded as

    providing a basis for a lawsuit in English or American courts." Id. Put differently,

    we look to "whether the statutory violation at issue led to a type of harm that has

    historically been recognized as actionable." Muransky, 979 F.3d at 926.

    Muransky explains that the "fit between a new statute and a pedigreed common-
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 26 of 56

               USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 9 of 23



     law cause of action need not be perfect, but we are called to consider at a minimum

     whether the harms match up between the two." Id.

           For more than a century, invasions of personal privacy have been regarded

     as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New

     England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris, 153 Mo.

     App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532 (1918).

     By 1977, the Restatement (Second) noted that "the existence of a right of privacy

     is now recognized in the great majority of the American jurisdictions that have

     considered the question." Restatement (Second) of Torts § 652A cmt. a. (Am. Law

     Inst. 1977).

           More particularly, the term "invasion of privacy" comprises an identifiable

     family of common-law torts—including, most relevantly here, "public disclosure

     of private facts." Invasion of Privacy, Black's Law Dictionary 952 (l Oth ed.

    2014). It is hornbook law that "[o]ne who gives publicity to a matter concerning

    the private life of another is subject to liability to the other for invasion of his

     privacy, if the matter publicized is of a kind that (a) would be highly offensive to a

     reasonable person, and (b) is not of legitimate concern to the public." Restatement

    (Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and

    Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

    has recognized "the individual interest in avoiding disclosure of personal matters"


                                                9
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 27 of 56

              USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 10 of 23



     and has recognized that "both the common law and the literal understandings of

     privacy encompass the individual's control of information concerning his or her

     person." United States Dep't of Justice v. Reporters Comm. for Freedom of the

    Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

           Having established the liistorical pedigree of invasion-of-privacy torts—in

     particular, the sub-species applicable to the public disclosure of private facts—we

     next consider whether Preferred's alleged statutory violation is sufficiently

     analogous. Notably, the FDCPA's statutory findings explicitly identify "invasions

     of individual privacy" as one of the harms against which the statute is directed. 15

     U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein

     has sued here expressly prohibits a debt collector from "communicat[ing]" with

     any but a few persons or entities "in connection with the collection of any debt."

    Id. § 1692c(b). Although § 1692c(b) isn't identical in all respects to the .invasion-

     of-privacy tort, we have no difficulty concluding that it bears "a close relationship

    to a harm that has traditionally been regarded as providing a basis for a lawsuit in

     English or American courts." Spokeo, 136 S. Ct. at 1549

           Perry v. Cable News Network, Inc., 854 F.3d 1336 (l lth Cir. 2017), strongly

    supports that conclusion. Perry concerned a plaintiff's allegations that CNN

     divulged his news-viewing history to a third-party in violation of the Video

    Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                               10
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 28 of 56

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 11 of 23



     to privacy in general and, more particularly, the privacy interest implicated by the

     VPPA—the interest in preventing the disclosure of personal information—the

     Court in Perry concluded that the statutory violation of the VPPA constituted a

     cognizable Article III injury. Id. at 1341 (citing Reporters, 489 U.S. at 762-63).

     Hunstein's allegations closely resemble those in Perry. The VPPA prohibits "[a]

     video tape.service provider [from] knowingly disclos[ing], to any person,

     personally identifiable information concerning any consumer of such provider."

     18 U.S.C. .§ 2710(b). As relevant here, the FDCPA similarly prohibits a debt

     collector from "communicat[ing], in connection with the collection of any debt,

     with any person other than the consumer[.]" -§1692c(b). The two statutes thus

     share a common structure—A may not share information about B with C. Because

     we find Perry's reasoning persuasive and analogous, we adopt it here.

           Our decision in Trichell does not require a contrary conclusion. That case

     addressed a claim under a different FDCPA provision, § 1692e, which states that a

     "debt collector may not use any false, deceptive, or misleading representation or

     means in connection with the collection of any debt." 15 U.S.C. § 1692e. The

     plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

     and in assessing their claims' pedigree, we determined that the "closest historical

     comparison is to causes of action for fraudulent or negligent misrepresentation."

     964 F.3d at 998. Canvassing the common-law history of those torts, we held that


                                               11
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 29 of 56

                 USCA11 Case: 19-14434    Date Filed: 04/21/2021    Page: 12 of 23



     the plaintiffs' claims lacked the necessary "close relationship" to them: Id. at 997-

     98. That conclusion is entirely consistent with our holding here that Hunstein has

     standing to .sue under a different FDCPA provision. Hunstein's claim, unlike the

     Trichell plaintiffs', arises under § 1692c(b) and bears a close relationship to a

      • 81
         8~~•~     _ .   imt


                                               2

           Although it presents a closer question, we conclude that "the judgment of

     Congress" also favors Hunstein. Congress, of course, expresses its "judgment" in

     only one way—through the text of duly enacted statutes. Even assuming that

     § 1692c(b) does not clearly enough express Congress's judgment that injuries of

     the sort that Hunstein alleges are actionable, here Congress went further to

     "explain itself." Huff, 923 F.3d at 466. In particular, as already noted, in a section

     of the FDCPA titled "Congressional findings and declaration of purpose,"

     Congress identified the "invasion[] of individual privacy" as one of the harms

     against which the statute is directed. 15 U.S.C. § 1692(a). That, we think, is

     sufficient.

           It's true that we pointed in Trichell to the FDCPA's language that a person

     may recover "any actual damage sustained by such person as a result of' an

     FDCPA violation and "such additional damages as the court may allow," 15

     U.S.C. § 1692k(a), as evidence of Congress's judgment that violations of a


                                               12
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 30 of 56

              USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 13 of 23 '



     different provision—§ 1692e—do not ipso facto constitute a concrete injury.

     Trichell, 964 F.3d at 1000. We don't read § 1692k(a), though, as categorically

     limiting the class of FDCPA plaintiffs to those with actual damages—particularly

     where, as here, the FDCPA's statutory findings expressly address the very harm

     alleged—an "invasion[] of individual privacy." 15 U.S.C. § 1692(a).



           Because (1) § 1692c(b) bears a close relationship to a harm that American

     courts have long recognized as cognizable and (2) Congress's judgment indicates

     that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein

     has the requisite standing to sue.

                                              III

           Having determined that Hunstein has standing -to sue under § 1692c(b), we

     now consider the merits of his case. Recall that § 1692c(b) states that, subject to

     several exceptions, "a debt collector may not communicate, in connection with the

     collection of any debt," with anyone other than the consumer. 15 U.S.C.

     § 1692c(b). The parties agree that Preferred is a"debt collector," that Hunstein is a

     "consumer," and that the alleged debt at issue here was a"consumer debt," all

     within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred's

     transmittal of Hunstein's personal information to Compumail constitutes a




                                              13
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 31 of 56

               USCA11 Case: 19-14434          Date Filed: 04/21/2021      Page: 14 of 23



     "communication" within the meaning of the statute.3 Accordingly, the sole

     question before us is whether Preferred's communication with Compumail was "in

     connection with the collection of any debt," such that it violates §1692c(b).

     Hunstein contends that the plain meaning of the phrase "in connection with the

     collection of any debt" and relevant precedents show that it was and does.

     Preferred, conversely, urges us to adopt a"factor-based analysis" that shows that, it

     says, its communication with Compumail was not "in connection with the

     collection of any debt."

            We begin with the plain meaning of the phrase "in connection with" and its

     cognate word, "connection." Dictionaries have adopted broad definitions of both.

     Webster's Third defines "connection" to mean "relationship or association."

     Connection, Webster's Third International Dictionary at 481 (1961), and the

     Oxford Dictionary of English defines the key phrase "in connection with" to mean

    "with reference to [or] concerning," In Connection With, Oxford Dictionary of

     English at 369 (2010). Usage authorities further explain that the phrase "in




     3 Section 1692a(2) defines communication as "the conveying of information regardirig a debt
     directly or indirectly to any person through any medium." 15 U.S.C. § 1692a(2).

                                                   14
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 32 of 56

              USCA11 Case: 19-14434      Date Filed: 04/21/2021   Page: 15 of 23



    connection with" is "invariably a vague, loose connective." Bryan A. Garner,

    Garner's Dictionary of Legal Usage 440 (3d ed. 2011).

           Preferred's transmittal to Compumail included specific details regarding

    Hunstein's debt: Hunstein's status as a debtor, the precise amount of his debt, the

    entity to which the debt was owed, and the fact that the debt concerned his son's

     medical treatment, among other things. It seems to us inescapable that Preferred's

    communication to Compumail at least "concerned," was "with reference to," and

     bore a"relationship [or] association" to its collection of Hunstein's debt. We. thus

    hold that Hunstein has alleged a communication "in connection with the collection

     of any debt" as that phrase is commonly understood.

           Preferred resists that conclusion on three different grounds, which we

     address in turn.

                                              F-11

           First; Preferred relies on our interpretation of another FDCPA provision,

     § 1692e, to argue that communications "in connection with the collection of any

     debt" necessarily entail a demand for payment. In relevant part, § 1692e states that

    "[a] debt collector may not use any false; deceptive, or misleading representation

     or means in connection with the collection of any debt." 15 U.S.C. § 1692e

    (emphasis added). In the line of cases interpreting the meaning of "in connection

     with the collection of any debt" in § 1692e, we have focused on the language of the


                                              15
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 33 of 56

              USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 16 of 23



     underlying communication. In Reese v. Ellis, PainteN, Ratterree & Adams, LLP,

     for instance, in concluding that a law firm's letter to a consumer was "in

     connection with the collection of any debt" within the meaning of § 1692e, we

     emphasized that the letter expressly stated that the firm was attempting to collect a

     debt and was acting as a debt collector, demanded full and immediate payment,

     and threatened to add attorneys' fees to the outstanding balance if the debtors

     didn't pay. 678 F.3d 1211, 1217 (11.th Cir. 2012). Similarly, in Caceres v.

     McCalla Raymer, LLC, we held that a collection- letter constituted a

     "communication in. connection with the collection of a[ny] debt" under § 1692e for

     similar reasons. Quoting the letter, we emphasized "that it is `for the purpose of

     collecting a debt;' it refers in two additional paragraphs to `collection efforts;' it

     states that collections efforts will continue and that additional attorneys' fees and

     costs will accrue; it states the amount of the debt and indicates that it must be paid

     in certified funds; and it gives the name of the creditor and supplies the law firm's

     phone number in the paragraph where it talks about payments." 755 F.3d 1299,

     1301-03 (l lth Cir. 2014).

           Relying on Caceres and Reese—both of which, again, addressed § 1692e—

     the district court here adopted the following test:

           When determining whether a communication was made in connection
           with the collection of a[ny] debt, the courts look to the language of the
           communication itself to ascertain whether it contains a demand for
           payment and warns of additional fees or actions if payment is not
                                                16
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 34 of 56

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 17 of 23



'          tendered. Consequently, when determining whether the transmission
           of information to a third party constitutes a violation of the FDCPA, it
           is important to consider whether the communication makes an express
           or implied demand for payment.

           The district court's conclusion that the phrase "in connection with the

     collection of any debt" necessarily entails a demand for payment defies the

     language and structure of § 1692c(b) for two separate but related reasons—neither

     of which applies to § 1692e. First, the demand-for-payment interpretation would

     render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider

     as an initial matter the exceptions specified in § 1692c(b) itself: "[A] debt

     collector may not communicate, in connection with the collection of any debt, with

     any person other than the consumer, his attorney, a consumer reporting agency if

     otherwise permitted by law, the creditor, the attorney of the creditor, or the

     attorney of the debt collector[.]" 15 U.S.C. § 1692c(b) (emphasis added).

     Communications with four of the six excepted parties—a consumer reporting

     agency, the creditor, the attorney of the creditor, and the attorney of the debt

     collector—would never include a demand for payment. The same is true of the

     parties covered by § 1692b and, by textual cross-reference, excluded from

     § 1692c(b)'s coverage: "person[s] other than the consumer" with whom a debt

    collector might communicate "for the purpose of acquiring location information




                                               17
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 35 of 56

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 18 of 23



     about the consumer." Id. § 1692b. A debt collector would presumably never make

     a demand for payment of a parry matching that description.

           The upshot is that the phrase "in connection with the collection of any debt"

     in § 1692c(b) must mean something more than a mere demand for payment.

     Otherwise, Congress's enumerated exceptions would be redundant. Urider the

     district court's demand-for-payment interpretation, Congress wouldn't have

     needed to include exceptions for communications with consumer reporting

     agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

     providing a debtor's location information; those communications would have been

     foreclosed ipso facto by the phrase "in connection with the collection of any debt."

     It is a"cardinal principle of statutory construction" that "a statute ought, upon the

     whole, to be so construed that, if it can be prevented, no clause, sentence, or word

     shall be superfluous[.]" Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation

     marks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:

     The Interpretation of Legal Texts 174 (2012) ("If possible, every word and every

     provision is to be given effect .... None should be ignored. None should

     needlessly be given an interpretation that causes it to duplicate another provision or

     to have no consequence."). Because it is possible—and indeed, we think, more




                                               18
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 36 of 56

              USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 19 of 23



'    natural—to interpret § 1'692c(b) in a way that does not render most of its textually

     specified exceptions redundant, we will do so.

           Second, and relatedly, the district court's interpretation renders yet another

     portion of § 1692c(b) meaningless. By insisting on a demand for payment, the

     district court essentially interpreted "in connection with the collection of any debt"

     to mean "to collect any debt." Under this interpretation, the key phrase "in

     connection with" has no independent meaning or force. But as just explained, we

     have a duty to "°give effect, if possible, to every clause and word of a statute[.]"

    Duncan, 533 U.S. at 174.

           The district court seems to have been led astray by its reliance on decisions

     interpreting § 1692e, whose language and operation are different from

     § 1692c(b)'s in important respects. As a linguistic matter, § 1692e contains none

     of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in

    Reese or Caceres that, by reading a"demand for payment" gloss into § 1692e, we

     would render other portions of that statute redundant or meaningless. And as an

     operational matter, § 1692e—which prohibits "false, deceptive, or misleading

     representation or means in connection with the collection of any debt"—covers the

    sorts of claims that are brought by recip.ients of debt collectors' communications—

     i.e., debtors. See Caceres, 755 F.3d at 1300=1301 (case brought by recipient of

     letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by


                                               19
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 37 of 56

                USCA11 Case: 19-14434     Date Filed:. 04/21/2021   Page: 20 of 23



     contrast, § 1692c(b), targets debt collectors' "[c]ommunication with third parties,"

     not debtors. In the typical § 1692c(b) case, the debtor isn't the recipient of the

     challenged communication. Linguistic differences aside, this practical operational

     difference undermines any argument that the meaning of the phrase "in connection
                                                        ~
     with the collection of any debt" must necessarily,be the same in § 1692c(b) as in §

     1692e.




           Preferred separately urges us to adopt the holistic, multi-factoring balancing

     test tliat the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of

     Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts

     confronting § 1692e's "in connection with the collection of any debt" language to

     take into account the following seven considerations:

           (1) the nature of the relationship of the parties; (2) whether the
           communication expressly demanded payment or stated a balance due;
           (3) whether it was sent in response to an inquiry or request by the
           debtor; (4) whether the statements were part of a strategy to make
           payment more likely; (5) whether the communication was from a debt
           collector; (6) whether it stated that it was an attempt to collect a debt;
           and (7) whether it threatened consequences should the debtor fail to
           pay•

     Goodson, 600 F. App'x at 431. We decline Preferred's invitation for two related

     reasons.

           First, and perhaps most obviously, Goodson and the cases that have relied on

     it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and
                                               20
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 38 of 56

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 21 of 23



     1692e differ both (1) linguistically, in that the former includes a series of

     exceptions that an atextual reading risks rendering meaningless, while the latter

     does not, and (2) operationally, in that they ordinarily involve different parties.

     Goodson's seventh factor—whether the communication threatened consequences

     should the debtor fail to pay—illustrates this point. It makes little sense for a debt

     collector to threaten consequences should the debtor fail to pay in a

     communication that is not sent to the debtor himself.

            Second, we believe that in the context of § 1692c(b), the phrase "in

     connection with the collection of any debt" has a discernible ordinary meaning that

     obviates the need for resort to extratextual "factors." All too often, multifactor

     tests—especially seven-factor tests like Goodson's—obscure more than they

     illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt

     collectors, lawyers, etc.—are entitled to guidance about the scope of permissible

     activity. They are likelier to get it even from a broadly framed statutory language

     than from a judge-made gestalt.

                                                C

            Lastly, Preferred makes what we'11 call an "industry practice" argument. It

     contrasts what it says is the widespread use of mail vendors like Compumail and

     the relative dearth of FDCPA suits against them. More particularly, Preferred

     identifies cases involving mail vendors and emphasizes that none of them hold that


                                               21
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 39 of 56

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 22 of 23



    a debt collector's mail vendor violated the FDCPA. True enough, but none of the

    cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases

     certainly had no obligation to sua sponte determine whether the collectors'

     communications to their vendors violated § 1692c(b). That this is (or may be) the

     first case in which a debtor has sued a debt collector for disclosing his personal

     information to a mail vendor hardly proves that such disclosures are lawful.

           One final (and related) point: It's not lost on us that our interpretation of

     § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

     We presume that, in the ordinary course of business, debt collectors share

     information about consumers not only with dunning vendors like Compumail, but

     also with other third-party entities. Our reading of § 1692c(b) may well require

     debt collectors (at least in the short term) to in-source many of the services that

     they had previously outsourced, potentially at great cost. We recognize, as well,

     that those costs may not purchase much in the way of "real" consumer privacy, as

     we doubt that the Compumails of the world routinely read, care about, or abuse the

     information that debt collectors transmit to them. Even so, our obligation is to

     interpret the law as written, whether or not we think the resulting consequences are

     particularly sensible 6r desirable. Needless to say, if Congress thinks that we've




                                               22
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 40 of 56

             USCA11 Case: 19-14434         Date Filed: 04/21/2021   Page: 23 of 23



     misread § 1692c(b)--or even that we've properly read it but that it should be

     amended—it can say so.

                                               I~


           To sum up, Hunstein has Article III standing to bring his claim under

     § 1692c(b). Further, because Preferred's transmittal of Hunstein's personal debt-

     related information to Compumail constituted a communication "in connection

     with the collection of any debt" within the meaning of § 1692c(b)'s key phrase,

     Hunstein adequately stated a claim.

           REVERSED and REMANDED.




                                                23
FilingCase 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 41 of 56
       # 128723701  E-Filed 06/14/2021 04:55:21 PM


                     IN THE COUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                             IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                Case No. : 2021-018002-CC-05
        ROSA, PATRICIA,

                   Plaintiff,
                                                                               CIVIL ACTION SUMMONS
        v.

        HEALTHCARE REVENUE RECOVERY
        GROUP, LLC,

              Defendant.
        _______________________________________/

                                                          SUMMONS

        THE STATE OF FLORIDA:

        To Each Sheriff of the State:

                 YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in
        this action on Defendant:

                                          Healthcare Revenue Recovery Group, LLC
                                               c/o Corporation Service Company
                                                       1201 Hays Street
                                                     Tallahassee FL 32301

                   Each defendant is required to serve written defenses to the complaint or petition on Plaintiff’s
             attorney, Jibrael. S. Hindi, Esq., The Law Offices of Jibrael S. Hindi, PLLC, 110 SE 6th Street, Suite
             1744, Fort Lauderdale, Florida 33301, within 20 days after service of this summons on that defendant,
             exclusive of the day of service, and to file the original of the defenses with the clerk of this court either
             before service on Plaintiff’s attorney or immediately thereafter. If a defendant fails to do so, a default
             will be entered against that defendant for the relief demanded in the complaint or petition.
                             6/22/2021
             DATED on: ____________________________

                                                                      Harvey Ruvin, Clerk of the Court



                                                                      By: __________________________________
                                                                             As Deputy Clerk



                                                                                                           PAGE | 1 of 2
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 42 of 56




                                             IMPORTANT

          A lawsuit has been filed against you. You have 20 calendar days after this summons is
   served on you to file a written response to the attached complaint with the clerk of this court. A
   phone call will not protect you. Your written response, including the case number given above and
   the names of the parties, must be filed if you want the court to hear your side of the case. If you
   do not file your response on time, you may lose the case, and your wages, money, and property
   may thereafter be taken without further warning from the court. There are other legal requirements.
   You may want to call an attorney right away.

           If you do not know an attorney, you may call an attorney referral service or a legal aid
   office (listed in the phone book). If you choose to file a written response yourself, at the same time
   you file your written response to the court you must also mail or take a copy of your written
   response to the “Plaintiff/Plaintiff’s Attorney” named below.

                                            IMPORTANTE

           Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
   notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
   llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
   presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
   interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
   despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
   Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
   Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
   la guia telefonica.

          Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
   respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
   persona denominada abajo como “Plaintiff/Plaintiff’s Attorney” (Demandante o Abogado del
   Demandante).
          Dated: June 14, 2021
                                                              Respectfully Submitted,

                                                               /s/ Thomas J. Patti                      .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail: jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail: tom@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:     954-907-1136

                                                              COUNSEL FOR PLAINTIFF


                                                                                           PAGE | 2 of 2
FilingCase 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 43 of 56
       # 128588391  E-Filed 06/11/2021 01:15:27 PM



                IN THE COUNTY COURT OF THE MIAMI-DADE JUDICIAL CIRCUIT
                         IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                       Case No.
        PATRICIA DEROSA AKA PATRISIA DURAN,

                Plaintiff,
        v.

        HEALTHCARE REVENUE RECOVERY GROUP, LLC,

              Defendant.
        _____________________________________/

                                         PLAINTIFF’S NOTICE OF
                                SERVING INTERROGATORIES TO DEFENDANT

                Plaintiff Patricia DeRosa aka Patrisia Duran, by and through undersigned counsel, and

        pursuant to Florida Rules of Civil Procedure 1.340, hereby propounds the attached interrogatories

        to Defendant Healthcare Revenue Recovery Group, LLC. Sworn answers to these Interrogatories

        must be furnished on or before the 30th day after the service of these Interrogatories.

                                                CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on June 10, 2021, the foregoing was electronically

        filed with the Clerk of the Court using the Florida Courts E-Filing Portal which will send a notice

        of electronic filing to all counsel of record.

                                                                        /s/ Thomas J. Patti                                      .
                                                                       THOMAS J. PATTI, ESQ.
                                                                       Florida Bar No.: 118377
                                                                       E-mail:    tom@jibraellaw.com
                                                                       The Law Offices of Jibrael S. Hindi
                                                                       110 SE 6th Street, Suite 1744
                                                                       Fort Lauderdale, Florida 33301

                                                                       COUNSEL FOR PLAINTIFF




                                                                                                                           PAGE | 1 of 6
                                           LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                   110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                             www.JibraelLaw.com
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 44 of 56




           PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT

   I.     DEFINITIONS

   (1)    “Action” shall mean the above captioned matter.

   (2)    “Any,” “All,” and “each” shall be construed as any, all and each.

   (3)    “And” shall mean and/or.

   (4)    “Concern,” “concerning,” “refer,” “referring,” “relate, ” “relating,” “regard,” or
          “regarding” shall all mean documents which explicitly or implicitly, in whole or in part,
          compare, were received in conjunction with, or were generated as a result of the subject
          matter of the request, including all documents which reflect, record, specify, memorialize,
          relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
          review, report on, comment on, impinge upon, or impact the subject matter of the request;

   (5)    “Complaint” means the operative Complaint filed in the above captioned action.

   (6)    “Collection Letter” shall refer to Exhibit “A” attached to the Complaint.

   (7)    “Communication” or “sent” includes every manner or means of disclosure, transfer, or
          exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange
          of information, whether orally or by document or whether face-to-face, by telephone, mail,
          electronic mail, personal delivery, or otherwise, and/or attempt thereof.

   (8)    “Defendant,” “you,” and “your” shall mean Healthcare Revenue Recovery Group, LLC,
          any of its directors, officers, sales, agents, managers, supervisors, general agents, agents
          (including attorneys, accountants, consultants, investment advisors or bankers),
          employees, representatives and any other persons purporting to act on their behalf. These
          defined terms include divisions, affiliates, subsidiaries, predecessor entities, acquired
          entities and/or related entities or any other entity acting or purporting to act on its behalf,
          including those who sought to communicate with Plaintiff during the relevant time-period
          whether by letter, e-mail, text message, or any other medium, regardless of whether
          successful or unsuccessful.

   (9)    “Debt” shall refer to the obligation or purported obligation which Defendant sought to
          collect from Plaintiff in the Collection Letter.

   (10)   “Document” means the original, and all non-identical copies (whether different from the
          original because of additional notations or otherwise), of all written, printed, typed,
          recorded, electronically or digitally stored, or graphic matter, however produced or
          reproduced, in the actual or constructive possession, custody, or control of plaintiff
          including, without limitation, all writings, drawings, graphs, charts, photographs,
          photographic records, sound reproduction tapes, data compilations (whether tangible or

                                                                                                                     PAGE | 2 of 6
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 45 of 56




          intangible from which information can be obtained, discerned, or can be translated through
          detection devices into a reasonably usable tangible form), correspondence, memoranda,
          data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
          messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
          appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
          reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
          journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
          governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
          any other tangible things which constitute or contain matters within the scope of the Florida
          Rules of Civil Procedure.

   (11)   “FCCPA” means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

   (12)   “FDCPA” means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

   (13)   “Including” means: (a) including, but not limited to, or (b) including, without limitation.
          Any examples which follow these phrases are set forth to clarify the request, definition or
          instruction, not limited to the request, definition or instruction.

   (14)   “Identify” with respect to natural person, means to give, to the extent known, the person’s
          full name, present or last known address, and when referring to a natural person,
          additionally, the present or last known place of employment. Once a person has been
          identified in accordance with this paragraph, only the name of that person need be listed in
          response to subsequent discovery requesting the identification of that person.

   (15)   “Or” shall mean and/or.

   (16)   “Payment” shall include all available methods of funds tender, including but not limited
          to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
          debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

   (17)   “Person” or “Persons” shall mean natural persons, proprietorships, joint ventures,
          partnerships, corporations, trust, groups, associations, organizations, governmental
          agencies and all other entities.

   (18)   “Plaintiff” or “Plaintiff’s” shall mean Patricia DeRosa aka Patrisia Duran.

   (19)   “Relevant time period,” “relevant period” or “during the relevant period” refers to a finite
          length of time, the duration of which is uninterrupted, that begins three years prior to
          commencement of the above captioned action, and ends on June 10, 2021.

   (20)   The phrase “as defined by the FDCPA” shall refer to the meaning and/or definition of a
          particular word or phrase set forth under 15 U.S.C. § 1692a.



                                                                                                                     PAGE | 3 of 6
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 46 of 56




   (21)   The phrase “as defined by the FCCPA” shall refer to the meaning and/or definition of a
          particular word or phrase set forth under Fla. Stat., § 559.55.
   II.    INSTRUCTIONS

           Each of the following requests is continuing, and in the event that at any later date you obtain
   or discover any additional information responsive to any request, you shall submit the information
   promptly. If an objection is made to any interrogatories herein, all information covered by the
   interrogatory which is not subject to the objection should be provided.
           Information which may be responsive to more than one interrogatory need not be repeated,
   however such information should be identified and the interrogatory it was previously responsive to
   referenced. All headings herein are included only for organization purposes and should not be
   construed as being part of any interrogatory, or as limiting any request in any manner.
           If any information requested by these interrogatories is claimed to be privileged or any
   interrogatory is otherwise objected to, please provide the exact grounds upon which the objection is
   based and identify all persons who presently have access to or are aware of the information requested.

   III.   INTERROGATORIES

   Interrogatory No. 1.         Describe, step-by-step, the process which resulted in the Collection Letter
                                being transmitted to Plaintiff, beginning with the date and method of
                                transmission of Plaintiff’s information to Defendant, e.g., computer tapes
                                or other media delivered (when, by whom, where and to whom); content
                                of computer tape or media; data input (where and by whom); computer
                                entry or other means of directing transmission letters (where and by whom
                                entry made), letter with debtor information printed (from where and by
                                whom); letter with debtor information mailed (from where and by whom),
                                computer tapes or media returned (on what occasion, when, by whom and
                                to whom).

                                RESPONSE:


   Interrogatory No. 2.         Identify by name and contact information the entity and/or vendor used
                                by Defendant to send, prepare, draft, compile, and/or otherwise transmit
                                the Collection Letter to Plaintiff. An example of such an entity and/or
                                vendor is CompuMail, Inc.

                                RESPONSE:


   Interrogatory No. 3.         Identify each of Defendant’s practices, policies, and procedures that were
                                in existence prior to sending Plaintiff the Collection Letter, whereby said
                                practices, policies, and procedures were reasonably adapted to prevent
                                Defendant from violating the FCCPA and/or FDCPA as alleged by
                                Plaintiff.

                                                                                                                      PAGE | 4 of 6
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 47 of 56




                              RESPONSE:

   Interrogatory No. 4.       Identify, by name and contact information, all third-party vendors used by
                              Defendant in the operation and normal course of Defendant organization
                              within the last two (2) years.

                              RESPONSE:


   Interrogatory No. 5.       Identify, by name and contact information, the individual within
                              Defendant’s ordination responsible for the use of third-party vendors.

                              RESPONSE:


   Interrogatory No. 6.       Identify the documents specified by Rule 69V-180.080, Florida
                              Administrative Code, that Defendant maintains.

                              RESPONSE:


   Interrogatory No. 7.       Identify the documents specified by Rule 69V-180.080, Florida
                              Administrative Code, that Defendant does not maintain.

                              RESPONSE:


   Interrogatory No. 8.       Identify the documents specified by Rule 69V-180.080, Florida
                              Administrative Code, maintained by Defendant regarding Plaintiff or the
                              Debt that are current within one week of the current date.

                              RESPONSE:


   Interrogatory No. 9.       Identify the documents specified by Rule 69V-180.080, Florida
                              Administrative Code, maintained by Defendant regarding Plaintiff or the
                              Debt that are not current within one week of the current date.

                              RESPONSE:




                                                                                                                    PAGE | 5 of 6
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 48 of 56




                                                    VERIFICATION

          Under penalties of perjury, I, the undersigned affiant, declare that I have read the foregoing

   Answers to Interrogatories, and that the Answers are true and correct.



                                                            __________________________________
                                                            AFFIANT SIGNATURE

                                                            __________________________________
                                                            PRINTED NAME OF AFFIANT

                                                            __________________________________
                                                            CAPACITY / TITLE OF AFFIANT


   BEFORE ME, the undersigned authority, personally appeared ___________________________,

   who produced as identification ______________________________________________, bearing

   number _________________________________ expiring on ______________________ who

   did take an oath, who stated that he/she is the person noted above, and that, according to his/her

   best knowledge and belief, the forgoing answers are true and correct.

   Sworn to and subscribed before me, this ________ day of _____________________, 202_____.


   ___________________________________
   SIGNATURE OF NOTARY

   ___________________________________
   PRINTED NAME OF NOTARY




   SEAL OF NOTARY

                                                                                                                     PAGE | 6 of 6
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
FilingCase 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 49 of 56
       # 128588391  E-Filed 06/11/2021 01:15:27 PM



                 IN THE COUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                         IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                       Case No.
        PATRICIA DEROSA AKA PATRISIA DURAN,

                Plaintiff,
        v.

        HEALTHCARE REVENUE RECOVERY
        GROUP, LLC,

              Defendant.
        _____________________________________/

             PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

                Plaintiff Patricia DeRosa aka Patrisia Duran, by and through undersigned counsel, and
        pursuant to Florida Rules of Civil Procedure 1.350, and requests Defendant Healthcare Revenue
        Recovery Group, LLC, to produce for inspection and copying within thirty (30) days from service
        the following documents by e-mail to tom@jibraellaw.com, or in the event delivery of Defendant’s
        responses and the requested documents cannot be provided via e-mail, the same may be delivered
        to The Law Offices of Jibrael S. Hindi 110 SE 6th Street, Suite 1700, Fort Lauderdale, Florida
        33301.

        I.      DEFINITIONS

        (1)     “Action” shall mean the above captioned matter.

        (2)     “Any,” “All,” and “each” shall be construed as any, all and each.

        (3)     “And” shall mean and/or.

        (4)     “Concern,” “concerning,” “refer,” “referring,” “relate, ” “relating,” “regard,” or
                “regarding” shall all mean documents which explicitly or implicitly, in whole or in part,
                compare, were received in conjunction with, or were generated as a result of the subject
                matter of the request, including all documents which reflect, record, specify, memorialize,
                relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
                review, report on, comment on, impinge upon, or impact the subject matter of the request;

        (5)     “Complaint” means the operative Complaint filed in the above captioned action.

        (6)     “Collection Letter” shall refer to Exhibit “A” attached to the Complaint.



                                                                                                                           PAGE | 1 of 5
                                           LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                   110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                             www.JibraelLaw.com
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 50 of 56




   (7)    “Communication” or “sent” includes every manner or means of disclosure, transfer, or
          exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange
          of information, whether orally or by document or whether face-to-face, by telephone, mail,
          electronic mail, personal delivery, or otherwise, and/or attempt thereof.

   (8)    “Defendant,” “you,” and “your” shall mean Healthcare Revenue Recovery Group, LLC,
          any of its directors, officers, sales, agents, managers, supervisors, general agents, agents
          (including attorneys, accountants, consultants, investment advisors or bankers),
          employees, representatives and any other persons purporting to act on their behalf. These
          defined terms include divisions, affiliates, subsidiaries, predecessor entities, acquired
          entities and/or related entities or any other entity acting or purporting to act on its behalf,
          including those who sought to communicate with Plaintiff during the relevant time-period
          whether by letter, e-mail, text message, or any other medium, regardless of whether
          successful or unsuccessful.

   (9)    “Debt” shall refer to the obligation or purported obligation which Defendant sought to
          collect from Plaintiff in the Collection Letter.

   (10)   “Document” means the original, and all non-identical copies (whether different from the
          original because of additional notations or otherwise), of all written, printed, typed,
          recorded, electronically or digitally stored, or graphic matter, however produced or
          reproduced, in the actual or constructive possession, custody, or control of plaintiff
          including, without limitation, all writings, drawings, graphs, charts, photographs,
          photographic records, sound reproduction tapes, data compilations (whether tangible or
          intangible from which information can be obtained, discerned, or can be translated through
          detection devices into a reasonably usable tangible form), correspondence, memoranda,
          data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
          messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
          appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
          reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
          journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
          governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
          any other tangible things which constitute or contain matters within the scope of the Florida
          Rules of Civil Procedure.

   (11)   “FCCPA” means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

   (12)   “FDCPA” means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

   (13)   “Including” means: (a) including, but not limited to, or (b) including, without limitation.
          Any examples which follow these phrases are set forth to clarify the request, definition or
          instruction, not limited to the request, definition or instruction.

   (14)   “Identify” with respect to natural person, means to give, to the extent known, the person’s
          full name, present or last known address, and when referring to a natural person,

                                                                                                                     PAGE | 2 of 5
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 51 of 56




           additionally, the present or last known place of employment. Once a person has been
           identified in accordance with this paragraph, only the name of that person need be listed in
           response to subsequent discovery requesting the identification of that person.

   (15)    “Or” shall mean and/or.

   (16)    “Payment” shall include all available methods of funds tender, including but not limited
           to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
           debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

   (17)    “Person” or “Persons” shall mean natural persons, proprietorships, joint ventures,
           partnerships, corporations, trust, groups, associations, organizations, governmental
           agencies and all other entities.

   (18)    “Plaintiff” or “Plaintiff’s” shall mean Patricia DeRosa aka Patrisia Duran.

   (19)    “Relevant time period,” “relevant period” or “during the relevant period” refers to a finite
           length of time, the duration of which is uninterrupted, that begins three years prior to
           commencement of the above captioned action, and ends on June 10, 2021.

   (20)    The phrase “as defined by the FDCPA” shall refer to the meaning and/or definition of a
           particular word or phrase set forth under 15 U.S.C. § 1692a.

   (21)    The phrase “as defined by the FCCPA” shall refer to the meaning and/or definition of a
           particular word or phrase set forth under Fla. Stat., § 559.55.

   II.     INSTRUCTIONS

           Each of the following requests is continuing, and in the event that at any later date you obtain
   or discover any additional document responsive to any request, you shall submit such document
   promptly. If an objection is made to any request herein, all documents covered by the request not
   subject to the objection should be produced. Similarly, if an objection is made to production of a
   document, the portion(s) of that document not subject to objection should be produced with the
   portion(s) objected to deleted and indicated clearly.

            Each document is to be produced in its entirety even if only a portion of the document is
   related to the identified subject matter and without abbreviation, editing, or expurgation and including
   all appendices, tables, or other attachments. If an appendix, table, or other attachment is not presented
   with the original but is attached to a copy thereof or is otherwise available, it should be submitted and
   clearly marked to indicate the document to which it corresponds. With the exception of privileged
   material, no document or portion thereof should be masked or deleted in any manner. To the extent
   possible, documents should be produced in the same order and arrangement as in the file form which
   they are taken.



                                                                                                                      PAGE | 3 of 5
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 52 of 56




           Unless otherwise requested, in lieu of producing original documents, you may produce
   photocopies, provided that you shall retain the original documents and produce them to the Plaintiff
   upon request. Further, copies of original documents may be submitted in lieu of originals only if they
   are true, correct, and complete copies of the original documents, and their submission constitutes a
   waiver of any claim as to the authenticity of the copy should it be necessary to introduce such copy
   into evidence in any legal proceeding. Please provide color copies of any document originally
   produced in color or containing type, writing, or other marks in any color other than black.

            In the event such file(s) or documents(s) has (have) been removed, either for the purpose of
   this action or for some other purpose, please state the name and address of the person who removed
   the file, the title of the file and each sub-file, if any, maintained within the file, and the present location
   of the file. If you choose to withhold from production for inspection and copying on the ground of
   privilege or the like, it is requested that you provide the following information: date, type of
   document, author, addressee or recipient, present location, custodian, number of pages, general
   description, privilege claimed, and any other pertinent information.

   III.    PRODUCTION REQUESTS

          The following documents are requested to be produced. Please contact undersigned
   counsel, or have your attorney contact undersigned counsel if you are represented by an attorney,
   if you are uncertain as to the meaning of a term is or if you need additional information to
   understand a request.

   (1)     Copies of the documents that Defendant sent to Plaintiff during the two (2) years prior to
           the commencement of the above-captioned action.

   (2)     Copies of the documents utilized or referenced by Defendant to create or draft the
           Collection Letter.

   (3)     Copies of the documents, including manuals, instructions and guidelines, setting forth the
           policies and procedures of debt collection employed by Defendant during the two (2) years
           prior to the commencement of the above-captioned action.

   (4)     A complete copy of any insurance policies covering Defendant for violations of the
           FDCPA or FCCPA during the relevant period.

   (5)     All documents relied or referenced by Defendant in responding to the Interrogatories
           propounded on Defendant in the above-captioned action.

   (6)     Copies of all reports and documents utilized by an expert which Defendant proposes to call
           at trial.

   (7)     All exhibits which Defendant proposes to introduce at trial.



                                                                                                                       PAGE | 4 of 5
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 53 of 56




   DATED: June 10, 2021
                                                                 Respectfully Submitted,

                                                                  /s/ Thomas J. Patti                                        .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:    tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:     954-907-1136
                                                                 Fax:       855-529-9540

                                                                 COUNSEL FOR PLAINTIFF

                                          CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 10, 2021, I electronically filed the foregoing
   document with the Clerk of the Court using the Florida Courts E-Filing Portal. I also certify that
   the foregoing document is being served on opposing counsel via e-mail.

                                                                       /s/ Thomas J. Patti                               .
                                                                      THOMAS J. PATTI, ESQ.
                                                                      Florida Bar No.: 118377




                                                                                                                     PAGE | 5 of 5
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
     Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 54 of 56
Filing # 130265261 E-Filed 07/08/2021 12:48:09 PM
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 55 of 56
Case 1:21-cv-22510-JEM Document 1-2 Entered on FLSD Docket 07/14/2021 Page 56 of 56
